 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Derrick Vincent

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00168-GMN-PAL
11                 Plaintiff,                            STIPULATION TO ADVANCE
12                                                       SENTENCING HEARING
            v.
                                                         (First Request)
13   DERRICK VINCENT,
14                 Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
17   United States Attorney, and Richard Lopez, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Derrick Vincent,
20   that the Sentencing Hearing currently scheduled on January 10, 2019 at 10:00 a.m., be vacated
21   and advanced to October 26, 2018, November 2, 2018 or another date and time convenient to
22   the Court.
23          The Stipulation is entered into for the following reasons:
24          1.     This Court originally sentenced Mr. Vincent to serve a low-end sentence of 46
25   months imprisonment. See ECF No. 36. The Ninth Circuit Court of Appeals vacated his
26   sentence and remanded to this Court for resentencing without the crime of violence
 1   enhancement to his base offense level.         ECF No. 47.      Without the crime of violence
 2   enhancement, defense counsel believes Mr. Vincent’s guideline range is 27-33 months.
 3   Mr. Vincent has already served approximately 27-months in custody to date. Defense counsel
 4   would like to request a time served sentence at the time of the resentencing hearing.
 5          2.      The defendant is incarcerated and does not object to the advancement.
 6          3.      The parties agree to the advancement.
 7          This is the first stipulation to advance filed herein.
 8          DATED this 12th day of October, 2018.
 9    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
10
11       /s/ Nisha Brooks-Whittington                     /s/ Richard Lopez
      By_____________________________                  By_____________________________
12
      NISHA BROOKS-WHITTINGTON                         RICHARD LOPEZ
13    Assistant Federal Public Defender                Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00168-GMN-PAL
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     DERRICK VINCENT,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the sentencing hearing currently scheduled for Thursday,
11                                                               November 1, 2018
     January 10, 2019 at 10:00 a.m., be vacated and advanced to _____________________ at the
12            8:00
     hour of _______   a
                     ___.m.
13
           DATED this 17
                      ____ day of October, 2018.
14
                                                                         ___
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
